Case 2:19-cv-07380-JLS-AGR Document 23 Filed 03/22/21 Page1of1 Page ID #:2003

©0o wa ND nn fF WY NO

MO wo NO NHN NY NY NO NO NO He HF He HF HF HE FEF Ee se
oN DWN ON BPW NYO KF CO UO WON WD Hn Ff WY NY KF OC

IN THE UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

 

SONYAB., NO. CV 19-7380-JLS (AGR)
Plaintiff,

JUDGMENT
V.

ANDREW SAUL, Commissioner of
Social Security,

Defendant.

 

 

 

IT IS HEREBY ADJUDGED that Judgment is entered for Plaintiff and that
this action is remanded to the Commissioner for further proceedings consistent
with the Order Accepting Findings and Recommendation of U.S. Magistrate

Judge.

 

a
7

~ —* e
flo one
ef é.

! :
~

DATED: March 22, 2021 “J onsen Lab .
JOSEPHINE L- STATON
United States District Judge

 
